
	

113 HR 4808 IH: Coal Country Protection Act
U.S. House of Representatives
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4808
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2014
			Mr. Kelly of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to prohibit the regulation of emissions of carbon dioxide from new or
			 existing power plants under certain circumstances.
	
	
		1.Short titleThis Act may be cited as the Coal Country Protection Act or the Protecting Jobs, Families, and the Economy From EPA Overreach Act.
		2.Regulation of emissions of carbon dioxide from new or existing power plants
			(a)Limitation on regulationThe Clean Air Act is amended by inserting after section 312 (42 U.S.C. 7612) the following:
				
					313.Limitation on regulation of emissions of carbon dioxide from new or existing power plants
						(a)Definition of new or existing power plantIn this section, the term new or existing power plant means a fossil fuel-fired power plant that commences operation at any time.
						(b)LimitationNotwithstanding any other provision of law (including regulations), the Administrator may not
			 promulgate any regulation or guidance that limits or prohibits any new
			 carbon dioxide emissions from a new or existing power plant, and no such
			 regulation or guidance shall have any force or effect, until the date on
			 which—
							(1)the Secretary of Labor certifies to the Administrator that the regulation or guidance will not
			 generate any loss of employment;
							(2)the Director of the Congressional Budget Office certifies to the Administrator that the regulation
			 or guidance will not result in any loss in the gross domestic product of
			 the United States;
							(3)the Administrator of the Energy Information Administration certifies to the Administrator that the
			 regulation or guidance will not generate any increase in electricity rates
			 in the United States; and
							(4)the Chairperson of the Federal Energy Regulatory Commission and the President of the North American
			 Electric Reliability Corporation certify to the Administrator the
			 reliability of electricity delivery under the regulation or guidance..
			(b)Technical correctionThe Clean Air Act is amended by redesignating the second section 317 (42 U.S.C. 7617) (relating to
			 economic impact assessment) as section 318.
			
